Exhibit 10.2 SPEED COMMERCE, INC. 13,035,713 shares of Common Stock Series A Warrants to purchase up to 7,776,784 shares of Common Stock Series B Warrants to purchase up to 2,000,000 shares of Common Stock PLACEMENT AGENT AGREEMENT April 16, 2015 Roth Capital Partners, LLC 888 San Clemente Drive Newport Beach, CA 92660 Dear Sirs: 1.INTRODUCTION. Speed Commerce, Inc., a Minnesota corporation (the “Company” ), proposes toissue and sell to the purchasers, pursuant to the terms and conditions of this Placement Agent Agreement (this “Agreement” ) and the Subscription Agreements in the form of Exhibit A attached hereto (the “Subscription Agreements” ) entered into with the purchasers identified therein (each a “Purchaser” and collectively, the “Purchasers” ), up to an aggregate of (i) 13,035,713 shares (the “ Shares ”) of common stock, no par value (the “Common Stock” ) of the Company, (ii) Series A Warrants (the “Series A Warrants” ) to purchase an aggegate of up to 7,776,784 shares of Common Stock (the “Series A Warrant Shares” ), and (iii) Series B Warrants (the “Series B Warrants” ) to purchase an aggegate of up to 2,000,000 shares of Common Stock (the “Series B Warrant Shares” ). The forms of the Series A Warrant and Series B Warrant are attached hereto as ExhibitB-1 and Exhibit B-2 , respectively.The Series A Warrants and the Series B Warrants are collectively referred to herein as the “ Warrants ,” the Series A Warrant Shares and the Series B Warrant Shares are collectively referred to herein as the “ Warrant Shares ,” and the Shares, the Warrants and the Warrant Shares are collectively referred to herein as the “ Securities .” The Company hereby confirms its agreement with Roth Capital Partners, LLC (the “ Placement Agent ”) to act as Placement Agent in accordance with the terms and conditions hereof. 2.AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES . On the basis of the representations,warranties and agreements of the Company herein contained, and subject to all the terms and conditions of this Agreement: (a)The Company hereby authorizes the Placement Agent to act as its exclusive agent to solicit offers for the purchase of all or part of the Shares and the Warrants from the Company in connection with the proposed offering of the Shares and the Warrants (the “ Offering ”). Until the Closing Date (as defined in Section4 hereof) or earlier upon termination of this Agreement pursuant to Section9 the Company shall not, without the prior written consentof the Placement Agent, solicit or accept offers to purchase the Shares and the Warrants otherwise than through the Placement Agent. (b)The Company hereby acknowledges that the Placement Agent has agreed, as agent of the Company, to use its commercially reasonable “best efforts” to solicit offers to purchase the Shares and the Warrants from the Company on the terms and subject to the conditions set forth in the Prospectus (asdefined below). The Placement Agent shall use commercially reasonable efforts to assist the Company inobtaining performance by each Purchaser whose offer to purchase Shares and Warrants has been solicited by the PlacementAgent and accepted by the Company, but the Placement Agent shall not, except as otherwise provided in this Agreement, be obligated to disclose the identity of any potential purchaser or have any liabilityto the Company in the event any such purchase is not consummated for any reason. Under no circumstances will the Placement Agent be obligated to underwrite or purchase any Shares or Warrants for its own account and, in soliciting purchases of the Shares and the Warrants, the Placement Agent shall act solely as the Company’s agentand not as principal. (c)Subject to the provisions of this Section2 , offers for the purchase of the Shares and the Warrants may be solicited by the Placement Agent as agent for the Company at such times and in such amounts as the Placement Agent deems advisable. The Placement Agent shall communicate to the Company, orally orin writing, each reasonable offer to purchase Shares and Warrants received by it as agent of the Company. The Company shall have the sole right to accept offers to purchase Shares and Warrants and may reject any such offer, in whole or inpart. The Placement Agent shall have the right, in its discretion reasonably exercised, without notice to the Company, to reject any offer to purchase Shares and Warrants received by it, in whole or in part, and any such rejection shallnot be deemed a breach of this Agreement. (d)The Shares and Warrants are being sold to the Purchasers at a combined public offering price of $0.56 per Share and related Warrants (the “ Public Offering Price ”). The purchases of Shares and Warrantsby the Purchasers shall be evidenced by the execution of Subscription Agreements by each of the Purchasers and the Company. (e)As compensation for services rendered, on the Closing Date (as defined in Section4 hereof), the Company shall pay to the Placement Agent by wire transfer of immediately available funds to an account oraccounts designated by the Placement Agent, an aggregate amount equal to six and one-half percent (6.5%) of the gross proceeds received by the Company (the “ Placement Fee ”) from the sale of the Shares and the Warrants on such Closing Date. The Placement Agent may retain other brokers or dealers to act as sub-agents on its behalf in connection with the Offering, the fees of which shall be paid out of the Placement Fee. (f)No Shares and Warrants which the Company has agreed to sell pursuant to this Agreement and the Subscription Agreements shall be deemed to have been purchased and paid for, or sold by the Company, until such Shares and Warrants shall have been delivered to the Purchaser thereof against payment by such Purchaser. If the Company shall default in its obligations to deliver Shares and Warrants to a Purchaser whose offer it has accepted, the Company shall indemnify and hold the Placement Agent harmless against any loss, claim, damage or expense arising from or as a result of such default by the Company in accordance with the procedures set forth in Section8(c) herein. -2- 3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and warrants to, and agreeswith, the Placement Agent and the Purchasers that: (a)The Company has prepared and filed in conformity with the requirements of the Securities Act of 1933, as amended (the “Securities Act” ), and published rules and regulations thereunder (the “Rules and Regulations” ) adopted by the Securities and Exchange Commission (the “Commission” ), a “shelf” RegistrationStatement (as hereinafter defined) on Form S-3 (File No. 333-201266), which became effective on February 6, 2015 (the “Effective Date” ), including a base prospectus relating to the securities registered pursuant to such Registration Statement (the “Base Prospectus” ), and such amendments and supplements thereto as may have been required to the date of this Agreement. The term “Registration Statement” as used in this Agreement means such registration statement (including all exhibits, financial schedules and all documents and information deemed to be a part of the Registration Statement pursuant to Rule430A under the Rules and Regulations), as amended and/or supplemented to the date of this Agreement, includingthe Base Prospectus. The Registration Statement is effective under the Securities Act and no stop order preventing or suspending the effectiveness of the Registration Statement or suspending or preventing theuse of the Prospectus has been issued by the Commission and no proceedings for that purpose have been instituted or, to the knowledge of the Company, are threatened by the Commission. The Company, if required by the Rules and Regulations of the Commission, will file the Prospectus (as defined below), with the Commission pursuant to Rule 424(b) under the Rules and Regulations. The term “Prospectus,” as used in thisAgreement means the Prospectus, in the form in which it is to be filed with the Commission pursuant to Rule 424(b) under the Rules and Regulations, or, if the Prospectus is not to be filed with the Commission pursuantto Rule 424(b), the Prospectus in the form included as part of the Registration Statement as of the Effective Date, except that if any revised prospectus or prospectus supplement shall be provided to the Placement Agent by the Company for use in connection with the offering and sale of the Shares and the Warrants which differs fromthe Prospectus (whether or not such revised prospectus or prospectus supplement is required to be filed bythe Company pursuant to Rule 424(b) under the Rules and Regulations), the term “Prospectus” shall refer to such revised prospectus or prospectus supplement, as the case may be, from and after the time it is first provided to the Placement Agent for such use. Any preliminary prospectus or prospectus subject to completion included in the Registration Statement or filed with the Commission pursuant to Rule 424 under the Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any reference herein to the Registration Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include thedocuments incorporated by reference therein pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act” ), on or before the last to occur of the EffectiveDate, the date of the Preliminary Prospectus, or the date of the Prospectus, and any reference hereintotheterms “amend,” “amendment,” or “supplement” with respect to the Registration Statement, anyPreliminary Prospectus or the Prospectus shall be deemed to refer to and include (i) the filing of any documentunder the Exchange Act after the Effective Date, the date of such Preliminary Prospectus orthedateofthe Prospectus, as the case may be, which is incorporated by reference and (ii) any such document so filed. If the Company has filed an abbreviated registration statement to register additional securities pursuant to Rule462(b) under the Rules and Regulations (the “462(b) Registration Statement” ), then any reference herein to the RegistrationStatement shall also be deemed to include such 462(b) Registration Statement. -3- (b)As of the Applicable Time (as defined below) and as of the Closing Date, neither (i) any General UseFree Writing Prospectus (as defined below) issued at or prior to the Applicable Time, and the Pricing Prospectus (as defined below) and the information included on Schedule A hereto, all considered together (collectively, the “General Disclosure Package” ), (ii) any individual Limited Use Free Writing Prospectus(as defined below), nor (iii) the bona fide electronic road show (as defined in Rule 433(h)(5) under the Rules and Regulations), if any, that has been made available without restriction to any person, when considered together with the General Disclosure Package, included or willinclude, any untrue statement of a material fact or omitted or as of the Closing Date will omit, to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Company makes no representations or warrantiesas to information contained in or omitted from any Issuer Free Writing Prospectus, in reliance upon,and in conformity with, written information furnished to the Company by or on behalf of the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17) . As used in this paragraph (b) and elsewhere in this Agreement: “ Applicable Time ” means 8:00 A.M., New York time, on the date of this Agreement. “ General Use Free Writing Prospectus ” means any Issuer Free Writing Prospectus that is identified on ScheduleA to this Agreement. “ Issuer Free Writing Prospectus ” means any “issuer free writing prospectus,” as defined in Rule 433 under the Rules and Regulations relating to the Securities in the form filed or required to be filed with the Commission or, if not required to be filed, in the form retained in the Company’s records pursuant to Rule 433(g) under the Rules and Regulations. “ Limited Use Free Writing Prospectuses ” means any Issuer Free Writing Prospectus that is not a General UseFreeWriting Prospectus. “ Pricing Prospectus ” means the Preliminary Prospectus, if any, and the Base Prospectus, each as amended andsupplemented immediately prior to the Applicable Time, including any document incorporated by referencetherein and any prospectus supplement deemed to be a part thereof. (c)No order preventing or suspending the use of the Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the Offering has been issued by the Commission, and no proceeding forthat purpose or pursuant to Section8A of the Securities Act has been instituted or threatened by the Commission, and each Preliminary Prospectus (if any), at the time of filing thereof, conformed in all material respectsto the requirements of the Securities Act and the Rules and Regulations, and did not contain an untruestatement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Company makes no representations or warranties as to information contained in oromitted from any Preliminary Prospectus, in reliance upon, and in conformity with, written information furnished to the Company by or on behalf of the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17) . -4- (d)At the time the Registration Statement became or becomes effective, at the date of this Agreement and at the Closing Date, the Registration Statement conformed and will conform in all material respects to therequirements of the Securities Act and the Rules and Regulations and did not and will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary tomake the statements therein not misleading; the Prospectus, at the time the Prospectus was issued and at theClosing Date, conformed and will conform in all material respects to the requirements of the Securities Actand the Rules and Regulations and did not and will not contain an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading; provided, however, that the foregoing representations and warranties in this paragraph (d) shall not apply to information contained in or omitted from the Registration Statement or the Prospectus in reliance upon, and in conformity with, written information furnished to the Company by or on behalf of the Placement Agent specifically for inclusion therein,which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17). (e)Each Issuer Free Writing Prospectus, if any, as of its issue date and at all subsequent times throughthe completion of the public offer and sale of the Shares and the Warrants or until any earlier date that the Company notified or notifies the Placement Agent as described in Section 5 (e) , did not, does not and will not include any information that conflicted, conflicts or will conflict with the information contained in the Registration Statement, Pricing Prospectus or the Prospectus, including any document incorporated by reference therein andany prospectus supplement deemed to be a part thereof that has not been superseded or modified, or includes an untrue statement of a material fact or omitted or would omit to state a material fact required to bestated therein or necessary in order to make the statements therein, in the light of the circumstances prevailing at the subsequent time, not misleading. The foregoing sentence does not apply to statements in or omissions from any Issuer Free Writing Prospectus in reliance upon, and in conformity with, written information furnished to the Company by or on behalf of the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17) . (f)The documents incorporated by reference in the Prospectus, when they became effective or were filed with the Commission, as the case may be, conformed in all material respects to the requirements of the Securities Act or the Exchange Act, as applicable, and the rules and regulations of the Commission thereunderand none of such documents, at the time they became effective or were filed with the Commission, contained any untrue statement of a material fact or omitted to state anymaterial fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading; and any further documents so filed and incorporated by reference in the Prospectus, when such documents become effective or are filed with the Commission, as the case may be, will conform in all material respects tothe requirements of the Securities Act or the Exchange Act, as applicable, and the rules and regulations of theCommission thereunder and will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. -5- (g)The Company has not, directly or indirectly, distributed and will not distribute any offering material in connection with the Offering other than any Pricing Prospectus, the Prospectus and other materials, if any, permitted under the Securities Act and consistent with Section5(b) below. The Company is not an “ineligible issuer” in connection with the offering pursuant to Rules 164, 405 and 433 under the Securities Act. The Company will file with the Commission all Issuer Free Writing Prospectuses (other than a “road show,” as defined in Rule 433(d)(8) under the Rules and Regulations), if any, in the time and manner required under Rules 163(b)(2) and 433(d) under the Rules and Regulations. (h)The Company and each Subsidiary (as defined below) has been duly organized and is validly existing as a corporation in good standing (or the foreign equivalent thereof) under the laws of each of their respective jurisdictions of organization. The Company and each Subsidiary is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which its ownership or lease of property or the conduct of its business requires such qualification and has all power and authority necessary to own or hold its properties and to conduct the business in which it is engaged, except where the failure to so qualify, be in good standing or have such power or authority (i) would not have, singularly or in the aggregate, a material adverse effect on thecondition (financial or otherwise), results of operations, assets, properties or business or prospects of the Company orany Subsidiary, taken as a whole, or (ii) impair in any material respect the ability of the Company to perform its obligations under this Agreement or to consummate any transactions contemplated by the Agreement, the Registration Statement, the General Disclosure Package or the Prospectus (any such effect as described in clauses (i) or (ii),a “Material Adverse Effect” ). The Company owns or controls, directly or indirectly, only the followingcorporations, partnerships, limited liability partnerships, limited liability companies, associations orother entities: not applicable (each, a “ Subsidiary ” and, collectively, the “ Subsidiaries ”). (i)The Company has the full right, power and authority to enter into this Agreement, the Warrants and each of the Subscription Agreements, to authorize, issue and sell the Securities as contemplated by this Agreement to perform and to discharge its obligations hereunder and thereunder, to issue the Series A Warrant Shares upon the due exercise of the Series A Warrants and, subject to effecting the Capital Event, to issue the Series B Warrant Shares upon the due exercise of the Series B Warrants; and each of this Agreement, the Warrants and each of the Subscription Agreements have been duly authorized, executed and delivered by the Company, and constitutes a valid and binding obligation of the Company enforceable in accordance with its terms, except as may be limited by bankruptcy, insolvency, reorganization or other similar laws relating to enforcement of creditors’ rights generally and by general principles of equity. -6- (j)The Shares and Warrants to be issued and sold by the Company to the Purchasers hereunder and under the Subscription Agreements have been duly authorized and the Shares, when issuedand delivered against payment therefor as provided herein and in the Subscription Agreements and the Series A Warrant Shares and, subject to effecting the Capital Event, the Series B Warrant Shares, when issued and delivered against payment therefore as provided in the Warrants, will be validly issued, fully paid and non-assessable and free of any preemptive or similar rights and will conform to the description thereof contained in the General Disclosure Package and the Prospectus. (k)The Company has an authorized capitalization as set forth in the Registration Statement, the General Disclosure Package and the Prospectus, and all of the issued shares of capital stock of the Company have been duly authorized and validly issued, are fully paidand non-assessable, have been issued in all material respects in compliance with United States federal and state securities laws, and conform tothe description thereof contained in the Registration Statement, the General Disclosure Package and the Prospectus. As of March 31, 2015, there were 66,013,130 shares of Common Stock issued and outstanding, 344,011.10 shares of Series D Convertible PreferredStock, no par value, of the Company, issued and outstanding and 7,246,697 shares of Common Stock were issuable upon the exercise of all options, warrants and convertible securities outstanding as of such date. Since such date, the Company has not issued any securities, other than Common Stock of the Company issued pursuant to the exercise of stock options previously outstanding under the Company’s stockoption plans or the issuance of restricted Common Stock or restricted stock units pursuant to employee stock option or purchase plans. All of the Company’s options, warrants and other rights to purchase or exchange any securities for shares of the Company’s capital stock have been duly authorized and validly issued and were issued in all material respects in compliance with United States federal and state securities laws. None of the outstanding shares of Common Stock was issued in violation of any preemptive rights, rights of first refusal or other similar rights to subscribe for or purchase securities of the Company. There are no authorized or outstanding shares of capital stock, options, warrants, preemptive rights, rights of first refusal orother rights to purchase, or equity or debt securities convertible into or exchangeable or exercisable for, anycapital stock of the Company or any Subsidiary other than those described above or accurately described in the Registration Statement, the General Disclosure Package and the Prospectus. The description of the Company’s stock option, stock bonus andother stock plans or arrangements, and the options or other rights granted thereunder, as described in theRegistration Statement, the General Disclosure Package and the Prospectus, accurately and fairly present in all material respects the information required to beshown with respect to such plans, arrangements, options and rights. (l)All the outstanding shares of capital stock of each Subsidiary have been duly authorized and validly issued, are fully paid and non-assessable and, except to the extent set forth in the Registration Statement, the General Disclosure Package and the Prospectus, are owned by the Company directly or indirectly through one ormore wholly-owned Subsidiaries, free and clear of any claim, lien, encumbrance, security interest, restrictionuponvoting or transfer or any other claim of any third party. -7- (m)The execution, delivery and performance of this Agreement, the Subscription Agreements and the Warrants by the Company, the issue and sale of the Securities by the Company and the consummationof the transactions contemplated hereby and thereby will not (with or without notice or lapse oftime or both): (i) conflict with or result in a breach or violation of any of the terms or provisions of, constitute adefault or Debt Repayment Triggering Event (as defined below) under, give rise to any right of termination or other right or the cancellation or acceleration of any rightor obligation or loss of a benefit under, or give rise to the creation or imposition of any lien, encumbrance,security interest, claim or charge upon any property or assets of the Company or any Subsidiarypursuant to, any indenture, mortgage, deed of trust, loan agreement or other agreement or instrumentto which the Company or any Subsidiary is a party or by which the Company or any Subsidiary isbound or to which any of the property or assets of the Company or any Subsidiary is subject (each, a “ Contract ” and, collectively, the “ Contracts ”); (ii) subject to effecting the Capital Event, result in any violation of the provisions of the charter or by-laws (or analogous governing instruments, as applicable) of the Company or any Subsidiary; or, (iii) to the Company’s knowledge, result in the violation of any law, statute, rule, regulation, judgment, order or decree of any court or governmental agency or body, domestic or foreign, having jurisdiction over the Company or any Subsidiary or any of their properties or assets, except with respect to clauses (i) and (iii), any breaches, violations or defaults which, singularly or in the aggregate, would not have a Material Adverse Effect. A “ Debt Repayment Triggering Event ” means any event or condition that gives, or with the giving of notice or lapse of time would give the holder of any note, debenture or other evidence of indebtedness (or any person acting on such holder’s behalf) the right to require the repurchase, redemption or repayment of all or a portion of such indebtedness by the Company or any Subsidiary. (n)Except for (i) shareholder approval of the Capital Event, (ii) the registration of the Securities offered in the Offering under the Securities Act (which, except for the registration of the Series B Warrant Shares, has been effected), and (iii) such consents, approvals, authorizations, registrations or qualifications as may be required under the ExchangeAct and applicable state or foreign securities laws and the Financial Industry Regulatory Authority, Inc. (“
